MEMORANDUM OF DECISION.
Defendant appeals his conviction for operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R. S.A. § 1312-B (Supp.1983), and while his license was under suspension, 29 M.R.S.A. § 2184 (Supp.1988), in the District Court (Caribou). Defendant admits that at the time of the alleged operation he was under the influence and that his license was suspended. He claims, however, that the State produced insufficient evidence to prove beyond a reasonable doubt that he was operating a motor vehicle immediately prior to his arrest.
Suffice it to say that the arresting officer stated three times on direct examination that he'observed defendant driving a vehicle approximately two minutes before he arrested defendant. Notwithstanding the fact that defendant produced three witnesses, including himself, who testified that someone other than defendant was driving when the officer observed the car, it is left to the factfinder to resolve issues of credibility. The evidence is adequate to establish beyond a reasonable doubt that defendant was the operator of the motor vehicle. See State v. Crosby, 456 A.2d 369, 870 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.